WYNN, Circuit Judge,
concurring:
The False Claims Act’s “first-to-file” bar provides that “[w]hen a person brings-.-an action -under [the False Claims Act], no person other than the Government may intervene or bring a related action based on the facts underlying the pending action.” 3LU.S.C. § 3730(b)(5). The district court dismissed relator Benjamin Carter’s (“Relator”) False Claims Act ■ complaint against - Defendant Halliburton - Co., and several of its subsidiaries, on grounds that at least two “related” actions were “pending” at the time Relator filed his original complaint. Following dismissal of all earlier-filed, related actions, Relator sought leave to amend his complaint to avoid preclusion under the first-to-file bar. Relator’s *212proposed amendment, however, did not reference, in any way, the first-to-file bar or the dismissal of the two earlier-filed, related actions. The district court denied Relator leave to amend on grounds of futility, holding as a matter of law that a relator cannot cure a first-to-file defect by amending or supplementing his complaint after dismissal of all earlier-filed, related actions.
I agree with the majority opinion’s conclusion that the dismissal of all earlier-filed, related actions does not, by operation of law, lift the first-to-file bar on a later-filed action. The majority opinion further concludes that the district court did not abuse its discretion in denying Relator leave to amend. I write separately to emphasize the narrow scope of that conclusion. In particular, the majority opinion finds that the district court did not reversibly err in denying Relator leave to amend solely on grounds that his proposed amendment did not “address any matters potentially relevant to the first-to-file rule, such as the dismissals of the [earlier-filed, related actions].” Ante at 210. To that end, the majority opinion does not' address, much less adopt, the district court’s reasoning that an amendment or supplement to a compláint cannot, as a matter of law, cure a first-to-file defect, id. at 211 n.8—a question that has divided district courts in this circuit and around the country, see United States ex rel. Wood v. Allergan, Inc., No. 10-CV-5645, 246 F.Supp.3d 772, 792, 2017 WL 1233991, at *10 (S.D.N.Y. Mar. 31,2017) (collecting cases). Likewise, the majority opinion does not address whether the district court’s rule categorically barring a relator from supplementing a complaint to cure a first-to-file defect is consistent with this Court’s decision in Feldman v. Law Enforcement Associates Corp., 752 F.3d 339, 347 (4th Cir. 2014), which held that “even-when [a] District Court lacks jurisdiction over a claim at the time of its original filing, a supplemental complaint may cure the defect by alleging the subsequent fact which eliminates the jurisdictional bar.” Rather than resolving those questions, the majority opinion simply holds that a proposed amendment or supplement to a complaint cannot cure a first-to-file defect when the amendment or supplement does not reference the dismissal of publicly disclosed, earlier-filed related actions.